Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1-8  are rejected under 35 USC 102 (a((2) as being anticipated by  Yoshinara

 (US10,269,482).

Regarding to claim 1, Yoshinara et al disclose the circuit as shown on Figures  1-4 comprising:
-an element body (1) including a plurality of base layers (9A-9F) stacked in a first direction (horizontal); 

-a mounting terminal (15-16) connected to the inner conductor (10A, 10D), wherein the multilayer electronic component has a mount surface (4) positioned on a mounted side when the multilayer electronic component is mounted; the mount surface (4) is disposed so as not to intersect an axis along the first direction (vertical); and
-the mounting terminal (15-16) is disposed on the mount surface (4) and embedded (integrated) from the mount surface into the element body (1).
Regarding to claim 2, wherein the mount surface (4) is parallel to the axis along the first direction (horizontal).  
Regarding to claim 3, wherein the mounting terminal (15, 16) is embedded in a direction perpendicular to the mount surface, see Figure 1.  
Regarding to claim 4, wherein the mounting terminal (15, 16) is exposed from the element body, see Figure 1.  
Regarding to claim 5, wherein the mounting terminal (15, 16) comprises interlayer conductors disposed in respective at least three adjacent ones (9C-9D) of the plurality of base layers.  
Regarding to claim 6, wherein the mounting terminal (15, 16)  is in the shape of a rectangular parallelepiped.  
Regarding to claim 7,  wherein the multilayer electronic component is in the shape of a rectangular parallelepiped and includes a plurality of mounting terminals; and the plurality of mounting terminals (15, 16) are disposed on the same mount surface (4).  
Regarding to claim 8, wherein the multilayer electronic component is in the shape of a rectangular parallelepiped and has a side face perpendicular to the mount surface, the multilayer .  

Claims 1-6 and 8  are rejected under 35 USC 102 (a((2) as being anticipated by Uchikoba et al 

(US 2002/0057174).

Regarding to claim 1, Uchikoba et al disclose the circuit as shown on Figures  1-6 comprising:
-an element body (11) including a plurality of base layers (31) stacked in a first direction (horizontal); 
-an inner conductor (13) disposed in the element body (11); and 
-a mounting terminal (12) connected to the inner conductor (13), wherein the multilayer electronic component has a mount surface (15) positioned on a mounted side when the multilayer electronic component is mounted; the mount surface (15) is disposed so as not to intersect an axis along the first direction (vertical); and
-the mounting terminal (12) is disposed on the mount surface (15) and embedded (integrated) from the mount surface into the element body (11).
Regarding to claim 2, wherein the mount surface (5) is parallel to the axis along the first direction (horizontal).  
Regarding to claim 3, wherein the mounting terminal (12) is embedded in a direction perpendicular to the mount surface, see Figure 1.  
Regarding to claim 4, wherein the mounting terminal (12) is exposed from the element body, see Figure 1.  
Regarding to claim 5, wherein the mounting terminal (12) comprises interlayer conductors disposed in respective at least three adjacent ones (31) of the plurality of base layers.  

Regarding to claim 8, wherein the multilayer electronic component is in the shape of a rectangular parallelepiped and has a side face perpendicular to the mount surface, the multilayer electronic component further comprising a side terminal (12) disposed on the side face and connected to the mounting terminal, see Figure 1. 
 
Allowable Subject Matter

          Claims 9-16 would be allowable if rewritten or amended to include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
- 39wherein the multilayer electronic component is a directional coupler; the inner conductor includes a main line and a secondary line; and the mounting terminal includes a pair of first mounting terminals connected to respective ends of the main line, and a pair of second mounting terminals connected to respective ends of the secondary line  as combined in claims 9-16.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842